The defendants failed to meet their prima facie burden of showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). The defendants failed to adequately address the plaintiffs claim, set forth in her bill of particulars, that as a result of the subject accident, she sustained certain injuries to her right knee (see Rahman v Sarpaz, 62 AD3d 979, 980 [2009]; Joseph v Hampton, 48 AD3d 638, 638-639 [2008]).
Accordingly, the Supreme Court properly denied the defendants’ motion for summary judgment dismissing the complaint, regardless of the sufficiency of the plaintiffs opposition papers (see Rahman v Sarpaz, 62 AD3d at 980; Joseph v Hampton, 48 AD3d at 639). Angiolillo, J.E, Balkin, Austin and Miller, JJ., concur.